—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of defendant Edwin J. Shoemaker for summary judgment with leave to renew upon completion of all discovery. Where pertinent facts essential to justify opposition to a motion for summary judgment are exclusively within the knowledge and control of the movant and may be revealed through pretrial discovery, summary judgment should be denied (see, CPLR 3212 [f]; Blue Bird Coach Lines v 107 Del. Ave., 125 AD2d 971; Mack v Gregory Mem. Hosp., 90 AD2d 969). (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Pigott, Jr., Hurlbutt and Callahan, JJ. (Filed May 12, 1999.)